—In an action, inter alia, to recover no-fault insurance benefits for medical services provided, the defendant appeals from a judgment of the Supreme Court, Nassau County (Levitt, J.), entered June 29, 1999, which, upon an order of the same court, dated April 29, 1999, granting the plaintiffs motion for summary judgment, upon renewal, is in favor of the plaintiff and against it in the principal sum of $18,668.81.
Ordered that the judgment is reversed, on the law, with costs, upon renewal, the motion for summary judgment is denied, and the order dated April 29, 1999, is amended accordingly.
The Supreme Court erred in granting judgment to the plaintiff on its claim for no-fault benefits as a matter of law. There are triable issues of fact as to whether the surgical procedure was properly validated by the medical records and whether the correct billing code was used (see, CPLR 3212 [b]; Alvarez v Prospect Hosp., 68 NY2d 320, 324; Winegrad v New York Univ. Med. Ctr., 64 NY2d 851). O’Brien, J. P., S. Miller, Friedmann and Smith, JJ., concur.